office_of_chief_counsel internal_revenue_service memorandum cc ita files-117245-04 uilc date date to associate area_counsel small_business self-employed cc sb atl from chief branch number release date office of associate chief_counsel income_tax and accounting cc ita subject peanut base acres this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue how should a taxpayer account for the amount_paid to a historic peanut producer for having peanut base acres and payment yield assigned to the taxpayer’s farm conclusion a taxpayer should capitalize the amount_paid to a historic peanut producer for having peanut base acres and payment yield assigned to the taxpayer’s farm such amount is not subject_to amortization under sec_197 and is not depreciable under sec_167 facts over the past several decades federal legislation covering agricultural programs has been enacted every three to six years such legislation has either amended permanent legislation or temporarily suspended and superseded permanent legislation sometimes temporary programs are continued for long periods of time under successive multi-year farm legislative acts the federal agriculture improvement and reform act of pub_l_no 110_stat_888 the act made several significant changes to agricultural programs covering the through crop years the act established production flexibility contract pfc payments with respect to certain commodities files-117245-04 pfc payments were based on historical acreage and yields pfc payments were made to eligible producers and farmland owners who entered into contracts with the government but they were not available with respect to peanuts which were subject_to a quota program at that time the most recently enacted multi-year farm legislation is the farm security and rural investment act of pub_l_no 116_stat_134 the act which covers the through crop years the act does not continue the use of pfc payments instead title i of the act provides for two new types of payments with respect to eligible commodities these payments are called direct payments and counter-cyclical payments and both are based on historical acreage and yields see generally u s c c f_r part direct payments are made periodically counter-cyclical payments are made only if the effective price for a commodity is below its target price peanuts are eligible for direct payments and counter-cyclical payments the provisions applicable to peanuts are contained in subtitle c of title i of the act section of the act provides for the establishment of payment yield and base acres for peanuts for a farm section b provides that the secretary of agriculture shall give each historic peanut producer2 an opportunity to assign the average peanut yield and average acreage determined under section a for each farm of the historic peanut producer to cropland on that farm or another farm in the same state or under certain circumstances a contiguous state section c provides that the average of all of the yields assigned by historic peanut producers under section b to a farm shall be considered to be the payment yield for that farm for the purpose of making direct payments and counter-cyclical payments for peanuts section d provides that subject_to section e which provides for the treatment of conservation reserve contract acreage the total number of acres assigned by historic peanut producers under section b to a farm shall be considered to be the farm’s base acres for peanuts for the purpose of making direct payments and counter-cyclical payments for peanuts section b of the act prescribed a deadline of not later than date for historic peanut producers to make an assignment to a farm for the purpose of establishing the payment yield and base acres for receiving direct payments and counter-cyclical payments see also c f_r through the act also repealed the marketing quota programs for peanuts in part vi of subtitle b of title iii of the agricultural adjustment act of pub_l_no 52_stat_31 as amended u s c 1357-1359a see notice_2002_67 2002_2_cb_715 for the tax treatment of compensation paid to eligible peanut quota holders the term historic peanut producer means a producer on a farm in the united_states that produced or was prevented from planting peanuts during any or all of the through crop years sec_1301 of the act files-117245-04 section of the act provides for direct payments for peanuts section a provides that direct payments shall be made to historic peanut producers for the crop year section a provides that for each of the through crop years for peanuts direct payments shall be made to the producer sec_3 on a farm to which a payment yield and base acres for peanuts are assigned under section see also c f_r and section of the act provides for counter-cyclical payments for peanuts section a provides that during the through crop years for peanuts counter-cyclical payments shall be made with respect to peanuts if the secretary of agriculture determines that the effective price for peanuts is less than the target price for peanuts section a provides that if counter-cyclical payments are required for the crop year payments shall be made to historic peanut producers section a provides that if counter-cyclical payments are required for any of the through crop years for peanuts payments shall be made to the producers on a farm to which a payment yield and base acres for peanuts are assigned under section see also c f_r and section of the act requires producers to agree to the following provisions before they may receive direct payments or counter-cyclical payments with respect to a farm they will comply with certain conservation and wetland protection requirements on the farmland they will use the base acres for agricultural or conservation use if the land is not cultivated they will effectively control noxious weeds and otherwise properly maintain the land and they will comply with the planting flexibility requirements in section of the act section prohibits the planting and harvesting of certain crops on base acres and provides that under specified circumstances the planting of otherwise prohibited crops is permissible but direct payments and counter- cyclical payments will be reduced by an acre for each acre planted to such crop unless there is permissible double-cropping see also c f_r which provides in subsection h that peanuts are not included within the list of prohibited crops section d provides that a transfer or change in the interest of an owner or producer in the farm or in acreage on the farm subject_to a contract shall result in the termination of the contract and a refund of all direct and counter-cyclical payments issued for the farm the contract termination shall be effective on the date of the transfer or change successors to the interest in the farm or crops on the farm subject_to the contract may enroll the farm in a new contract and assume all obligations under the contract only after all direct and counter-cyclical payments previously issued for the farm have been refunded to the commodity credit corporation ccc the term producer means an owner operator landlord tenant or sharecropper that shares in the risk of producing a crop on a farm and is entitled to share in the crop available for marketing from the farm or would have shared had the crop been produced sec_1301 of the act files-117245-04 section a provides that a succession in interest to a contract may be permitted if there has been a change in the operation of a farm such as a sale of land a change_of operator or producer including a change in a partnership that increases or decreases the number of partners a foreclosure bankruptcy or involuntary loss of the farm or a change in producer shares to reflect changes in the producer’s share of the crop s that were originally approved on the contract section c provides that if a producer who is entitled to receive direct and counter- cyclical payments dies becomes incompetent or is otherwise unable to receive the payment ccc will make the payment in accordance with part of this title section e provides that in any case in which either a direct or counter-cyclical payment has previously been made to a predecessor such payment shall not be paid to the successor unless such payment has been refunded in full by the predecessor in accordance with section d see generally section b of the act section a provides that except as otherwise provided in section b any payment or portion thereof to any person shall be made without regard to questions of title under state law and without regard to any claim or lien against the crop or proceeds thereof in favor of the owner or any other creditor except agencies of the u s government section b provides that producers may assign payments in accordance with specified regulations some taxpayers paid historic peanut producers to have the average peanut yield and average acreage assigned to the taxpayers’ farms law and analysis sec_263 of the code and sec_1_263_a_-1 through of the income_tax regulations provide rules concerning the requirement to capitalize certain types of expenditures an expenditure is a capital_expenditure if it serves to create for the taxpayer a separate and distinct asset or if it otherwise provides significant benefits for the taxpayer that extend substantially beyond the end of the taxable_year in which the expenditure is paid_or_incurred see 503_us_79 in the instant case producers on a farm to which peanut base acres and payment yield have been assigned will receive direct payments for each of the through crop years additionally if counter-cyclical payments are required for any of the through crop years for peanuts producers will also receive counter- cyclical payments accordingly we conclude that a taxpayer should capitalize the amount_paid to a historic peanut producer for having peanut base acres and payment yield assigned to the taxpayer’s farm sec_197 of the code provides in part the general_rule that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible sec_197 provides that the term amortizable sec_197 intangible means any sec_197 intangible which is acquired after date and which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides that the term a sec_197 intangible does not include any interest in land sec_1_197-2 of the income_tax regulations files-117245-04 provides that a farm allotment quota for farm commodities and crop acreage base are interests in land for purposes of sec_197 peanut base acreage is an interest in land for purposes of sec_197 and therefore not subject_to amortization under sec_197 sec_167 of the code provides as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_1_167_a_-1 provides that useful_life is the period over which the asset may reasonably be expected to be useful to the taxpayer in his trade_or_business or in the production_of_income sec_1_167_a_-3 provides that if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible may be subject_to the allowance for depreciation an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation in wenzel v commissioner tcmemo_1991_166 the court addressed the depreciability of an intangible asset under the peanut program the court noted that controversy over the peanut program had existed for many years yet the program though modified continued in force also rights under the program were customarily renewed in successive multi-year farm legislative acts the court concluded that the peanut program was a stable program that would continue unless congress took action to terminate it since this court decision three more multi-year farm acts have been enacted and while significant changes have occurred eg direct payments and counter-cyclical payments based on historical acreage and yield rather than a quota program the peanut program has continued the duration of the peanut program cannot be determined with reasonable certainty or accuracy thus peanut base acreage does not have a determinable useful_life and is not subject_to the allowance for a depreciation deduction please call --------------------- if you have any further questions pub_l_no 107_stat_312
